Citation Nr: 0033236	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-18 519	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to November 12, 1996, 
for a grant of service connection for a seizure disorder.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from October 1962 to February 
1963.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1998 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO), granted the veteran 
service connection and assigned him a 10 percent evaluation 
for a seizure disorder, effective November 12, 1996.

The Board notes that the veteran, in a written statement 
received in June 1999, raised a claim of entitlement to 
vocational rehabilitation services.  This matter is referred 
to the RO for appropriate action.


FINDING OF FACT

The veteran's claim for service connection for a seizure 
disorder was received by the RO on November 12, 1996, more 
than one year following his separation from service.


CONCLUSION OF LAW

The requirements for an effective date prior to November 12, 
1996, for a grant of service connection for a seizure 
disorder have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
1991); 38 C.F.R. §§ 3.151, 3.160, 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an earlier effective date for a grant of 
service connection for a seizure disorder.  He claims that he 
would have applied for service connection for his seizure 
disorder immediately after his discharge from service in 
1963, but Air Force personnel told him that he was not a 
veteran because he served for less than six months and was, 
therefore, not eligible for VA benefits.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2000).  Generally, the 
effective date of an award of disability compensation based 
on an original claim shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400.  However, the effective date of an award 
of disability compensation shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene the Court's precedents and public policies 
underlying the statutory scheme).  To determine when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the veteran does not contend and the evidence 
of record does not establish that he submitted an original 
claim for service connection for a seizure disorder, informal 
or otherwise, prior to November 12, 1996.  In fact, the RO 
did not create a claims file for the veteran until it 
received his VA Form 21-526 (Veteran's Application for 
Compensation or Pension) on November 12, 1996.  Prior to that 
time, the RO had not received any correspondence from the 
veteran.  The RO was thus correct in construing the 
application received on November 12, 1996 as an original 
claim of entitlement to service connection for a seizure 
disorder and accepting the receipt date of this application 
as the date of the claim for purposes of determining the 
effective date of the award of service connection.  In this 
regard, the veteran's claim was clearly received more than 
one year following his separation from service in 1963.  

In written statements received during the pendency of this 
appeal, and during a hearing held before a Hearing Officer at 
the RO in December 1999, the veteran asserted that the Board 
should assign an effective date of February 1963, after he 
was discharged from service, for the grant of service 
connection.  He maintains that his claim is warranted on two 
bases: (1) Because of the misinformation provided to him by 
Air Force personnel, he was denied the right to file a claim 
following his discharge from service; (2) He did not learn of 
his right to do so until many years later, when he sought 
unemployment benefits, and personnel with Ohio employment 
services informed him that VA law had changed.

With regard to the first contention, the Board notes that, 
under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. 
§ 3.400(b)(2)(i), it may only assign an effective date of the 
day following separation from active service in a case in 
which the RO received the claimant's claim within one year 
after separation from service.  In this case, the veteran 
does not claim, nor does the evidence show, that the RO 
received a claim for service connection for a seizure 
disorder within a year of the veteran's February 1963 
separation from active service.  

With regard to the second contention, the Board notes that, 
even assuming the veteran was incorrectly advised on 
discharge regarding his eligibility for VA benefits, the 
Board is not authorized to award payment of benefits where 
the statutory requirements for such benefits are not met.  
See Harvey v. Brown, 6 Vet. App. 416, 424 (1994). 

Based on the foregoing, the Board finds that the evidence 
does not satisfy the requirements for an effective date prior 
to November 12, 1996, for a grant of entitlement to service 
connection for a seizure disorder.  Therefore, the veteran's 
claim for this benefit must be denied.


ORDER

An effective date prior to November 12, 1996, for a grant of 
service connection for a seizure disorder is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

